904 F.2d 44
Unpublished DispositionNOTICE: Federal Circuit Local Rule 47.8(b) states that opinions and orders which are designated as not citable as precedent shall not be employed or cited as precedent.  This does not preclude assertion of issues of claim preclusion, issue preclusion, judicial estoppel, law of the case or the like based on a decision of the Court rendered in a nonprecedential opinion or order.Robert N. McAULAY, Trustee in Bankruptcy of the Estates ofHolosonics, Inc., and Holotron Corporation, Plaintiff,American Bank Note Company, Intervenor,American Bank Note Holographics, Inc., Intervenor-Petitioner,v.UNITED STATES BANKNOTE CORPORATION, Defendant,Light Impressions, Inc., and Stephen P. McGrew,Defendants-Respondents.
Misc. No. 277.
United States Court of Appeals, Federal Circuit.
April 4, 1990.

Before ARCHER, Circuit Judge, and BALDWIN and BENNETT, Senior Circuit Judges.
ORDER
ARCHER, Circuit Judge.


1
American Bank Note Holographics, Inc.  (ABNH) petitions for permission to appeal an order certified for immediate appeal pursuant to 28 U.S.C. Sec. 1292(b), (c) by the United States District Court for the Northern District of California on January 25, 1990.  Light Impressions, Inc. and Stephen P. McGrew (Impressions) oppose the petition.


2
On January 25, 1990, the district court, inter alia, "certif[ied] for immediate appeal, pursuant to 28 U.S.C. Sec. 1292(b), the question of whether claims 11 and 12 of the 787 patent are invalid for same invention double patenting."*   We note that ABNH states in a letter to the court that "the legal questions presented by [ABNH's] Petition for Permission to Appeal under 28 U.S.C. Sec. 1292(b) in Miscellaneous Docket No. 277 will also be before this Court ... [in ABNH's] appeal of an interlocutory order refusing an injunction ..."


3
Upon consideration thereof,

IT IS ORDERED THAT:

4
ABNH's petition is denied.



*
 ABNH subsequently filed this instant petition for permission to appeal.  On February 12, 1990, the district court vacated the January 25 order and issued an amended order superseding it.  The superseding order also included the certification language.  ABNH did not file another petition for permission to appeal.  However, for purposes of reviewing the merits of ABNH's petition, we will treat this petition as timely filed in view of the identical certification language in the two orders